580 N.W.2d 468 (1998)
229 Mich. App. 141
CS&P, INC., d/b/a Lasercolor Presentations, 3-S Construction, Inc. and LBL Investments, Plaintiffs-Appellees,
v.
CITY OF MIDLAND, Defendant-Appellant.
CINCINNATI INSURANCE CO., Plaintiff-Appellee,
v.
CITY OF MIDLAND, Defendant-Appellant, and
CS&P, INC., d/b/a Lasercolor Presentations, Not participating.
Docket Nos. 192303, 192304.
Court of Appeals of Michigan.
Submitted April 10, 1997, at Lansing.
Decided March 31, 1998, at 9:20 a.m.
Released for Publication July 14, 1998.
Barry B. George, Midland, for CS & P, Inc.
Sidney B. Schneider, Midland, for 3-S Construction, Inc., and LBL Investment.
O'Neill, Wallace & Doyle, P.C. by James E. O'Neill, III, Saginaw, for Cincinnati Insurance Company.
O'Connor, DeGrazia & Tamm, P.C. by Julie McCann-O'Connor and James I. DeGrazia, Bloomfield Hills, for city of Midland.
Before MICHAEL J. KELLY, P.J., and WAHLS and GAGE, JJ.
*469 WAHLS, Judge.
In Docket No. 192303, defendant City of Midland appeals as of right from the trial court's amended judgment entered in favor of plaintiffs CS & P, Inc., 3-S Construction, Inc., and LBL Investments following a jury trial. In Docket No. 192304, Midland appeals as of right from the amended judgment entered in favor of plaintiff Cincinnati Insurance Company following a consolidated jury trial. We affirm.
According to the undisputed testimony, water and sewage emanating from the toilets and floor drains invaded the premises of a commercial building located in Midland and owned by LBL Investments. Both CS & P and 3-S Construction occupied suites in the lower level of the building. The flooding caused extensive damage to the building and its contents. The tenants could not occupy the lower portion of the building for several weeks. CS & P received $48,367.62 in insurance proceeds from Cincinnati Insurance because of the damage. Cincinnati Insurance subsequently received a $10,000 salvage refund. Broken risers in the sewer on a street adjacent to the building caused a blockage, and diverted the water and sewage into the building. Midland admitted that it owned the sewer system, that it was responsible for maintaining, installing, and repairing sanitary sewers, and that the section of the sewer that failed had been cleaned and inspected, no problems having been found.
On November 2, 1994, CS & P, 3-S Construction, and LBL Investments filed a onecount complaint against Midland, claiming that Midland was liable for damages to the building and its contents under a trespass-nuisance theory. On November 7, 1994, Cincinnati Insurance, as the subrogee of CS & P, filed a complaint against Midland. In its pretrial statement, Cincinnati Insurance indicated that it was proceeding under a theory of trespass-nuisance. Midland pleaded governmental immunity and contributory or comparative negligence as affirmative defenses to both complaints.
3-S Construction, LBL Investments, and Cincinnati Insurance all moved for summary disposition pursuant to MCR 2.116(C)(9) and (10), arguing that Midland had admitted to the elements of trespass-nuisance and that negligence did not need to be proved to find liability under a trespass-nuisance theory. CS & P made a similar motion pursuant to MCR 2.116(C)(10). Midland filed motions for summary disposition pursuant to MCR 2.116(C)(7), (8), and (10), arguing that because maintenance of a sewer system is a governmental function, plaintiffs' claims were barred by governmental immunity.
The trial court held that plaintiffs had pleaded causes of action under the trespass-nuisance exception to governmental immunity, that a genuine issue of material fact remained only with respect to plaintiffs' damages, and that governmental immunity was not a defense for Midland. The trial court also ruled that negligence was not an element that plaintiffs had to prove to establish Midland's liability under a trespass-nuisance theory. Following a jury trial with respect to damages, CS & P was awarded $30,348.74 in damages, interest, and costs; LBL Investments was awarded $20,802.99 in damages and interest; 3-S Construction was awarded $10,739.21 in damages and interest; 3-S Construction and LBL Investments were jointly awarded $165.80 in costs; and Cincinnati Insurance, as the subrogee of CS & P, was awarded $33,618. The trial court subsequently awarded mediation sanctions to plaintiffs on the basis of Midland's refusal to accept the meditation determinations.
Midland's sole issue on appeal is that the trial court erred in ruling that plaintiffs did not need to prove negligence as a predicate to establishing liability under the trespass-nuisance exception to governmental liability. We disagree.
Under the governmental immunity act, M.C.L. § 691.1401 et seq.; M.S.A. § 3.996(101) et seq., governmental agencies are immune from tort liability when engaged in the exercise or discharge of a governmental function. Phinney v. Perlmutter, 222 Mich.App. 513, 549, 564 N.W.2d 532 (1997). In Hadfield v. Oakland Co. Drain Comm'r, 430 Mich. 139, 422 N.W.2d 205 (1988), the Court considered whether there was a nuisance exception to governmental immunity. The Court concluded that a limited trespass-nuisance *470 exception to governmental immunity existed. Continental Paper & Supply Co., Inc. v. Detroit, 451 Mich. 162, 164, 545 N.W.2d 657 (1996); Hadfield, supra at 145, 205, 209, 213, 422 N.W.2d 205.
Trespass-nuisance is a "trespass or interference with the use or enjoyment of land caused by a physical intrusion that is set in motion by the government or its agents and resulting in personal or property damage." Continental Paper, supra at 164, 545 N.W.2d 657; Hadfield, supra at 169, 209, 422 N.W.2d 205. To establish trespass-nuisance, a plaintiff must show: (1) condition (nuisance or trespass); (2) cause (physical intrusion); and (3) causation or control (by government). Continental Paper, supra at 164, 545 N.W.2d 657; Hadfield, supra at 169, 422 N.W.2d 205. The trespass-nuisance doctrine applies only to state and local governments. See Cloverleaf Car Co. v. Phillips Petroleum Co., 213 Mich.App. 186, 193, 540 N.W.2d 297 (1995).[1]
In Peterman v. Dep't of Natural Resources, 446 Mich. 177, 205, n. 42, 521 N.W.2d 499 (1994), the Court stated the following with regard to a claim pursuant to the trespass-nuisance doctrine:
While a governmental entity must have been a proximate cause of the injury, "the source of the intrusion" need not originate from "government-owned land." Li [v. Feldt (After Remand), 434 Mich. 584, 456 N.W.2d 55 (1990)], supra at 594, n. 10 $456 N.W.2d 55]. Moreover, "[n]egligence is not a necessary element of this cause of action." Robinson v. Wyoming Twp., 312 Mich. 14, 24, 19 N.W.2d 469 (1945). This is true even if an instrumentality causing the trespass-nuisance was "built with all due care, and in strict conformity to the plan adopted by" a governmental agency or department. Seaman v. City of Marshall, 116 Mich. 327, 329-330, 74 N.W. 484 (1898).
This Court is obligated to follow the Supreme Court's decision in Peterman until such time as the Supreme Court overrules itself.[2] See O'Dess v. Grand Trunk W.R. Co., 218 Mich. App. 694, 698, 700, 555 N.W.2d 261 (1996). Accordingly, the trial court did not err in ruling that plaintiffs did not need to prove negligence as a predicate to establishing liability under the trespass-nuisance exception to governmental liability.[3]Id.; Robinson, supra at 23-24, 19 N.W.2d 469.
Affirmed.
MICHAEL J. KELLY, P.J., concurred.
GAGE, Judge (dissenting).
I respectfully dissent from the result reached by the majority, which accepts strict liability for municipal defendants in trespass-nuisance cases.
First, as a primary matter, the majority opinion correctly indicates that in a note in Peterman v. Dep't of Natural Resources, 446 Mich. 177, 205, n. 42, 521 N.W.2d 499 (1994), our Supreme Court stated that negligence was "not a necessary element" of a trespass-nuisance cause of action. However, I believe that the Court's comments in note 42 are *471 dicta. The Court ultimately found that the trespass-nuisance doctrine did not apply because there was no physical intrusion in that case. Id. at 207, 521 N.W.2d 499. Therefore, I believe that we are not obligated to follow the Supreme Court's analysis of the issue in Peterman because the note is not "germane to the determination of the parties' respective interests." See O'Dess v. Grand Trunk W.R. Co., 218 Mich.App. 694, 700, 555 N.W.2d 261 (1996).
In the Supreme Court opinion cited in the note, Robinson v. Wyoming Twp., 312 Mich. 14, 19 N.W.2d 469 (1945), the trial court denied the defendant's motion for summary dismissal of the plaintiffs' complaint, denied the defendant's motion for judgment non obstante veredicto after a jury found for the plaintiffs, and denied defendant's motion for a new trial. On appeal, the defendant argued that the plaintiffs were required to allege and prove negligence to establish a prima facie case. The Supreme Court disagreed, noting without citation to prior authority, that in a lawsuit alleging trespass, "evidence of negligence on the part of the agents and servants of the defendant was not necessary in order to establish a prima facie case. Negligence is not a necessary element of this cause of action." Id. at 23-24, 19 N.W.2d 469. However, the Robinson Court also quoted from Cooley on Torts (2d ed.), p. 680, the rule that "there is imposed upon a person who collects water in an artificial reservoir an obligation to use care `proportioned to the danger of injury from the escape.' " In determining that the defendant township was not immune from liability, the Court noted: "From the evidence in the case at bar the jury could find that the township of Wyoming had so constructed its park and lake that the flooding of plaintiffs' property was a natural result from surplus water flowing out of the breakthrough in the embankment." Robinson, supra at 25, 19 N.W.2d 469. Thus, it does not appear that that the Supreme Court in Robinson held the township defendant strictly liable for the plaintiffs' damages, despite the often-repeated holding that negligence is not a necessary element of a prima facie case of trespass.
Moreover, other opinions from our Supreme Court appear to provide that some element of wrongdoing must be established to find a municipal defendant liable for trespass-nuisance. For example, in Seaman v. City of Marshall, 116 Mich. 327, 329-330, 74 N.W. 484 (1898), the Supreme Court noted:
We are of the opinion that there may be a right of action where an injury results from a sewer, although built with all due care, and in strict conformity to the plan adopted by the council. Such liability is recognized where it is permitted to collect water and discharge it upon the lands of a private person....
Upon the uncontradicted testimony, we are able to say that the city of Marshall caused an accumulation of water that would not have occurred but for its street gutters, and that by reason of the inadequacy of the outlet, or its stoppage, this water overflowed the gutter upon plaintiff's premises, to his injury. There is no doubt of the authority of the city to establish a system of drainage for the benefit of the highway and the citizens, and it cannot be said that it must be sufficient for every possible emergency. But the city is required to use due caution, and if, through its negligence in not providing reasonably efficacious means to take care of the water that it should reasonably expect to accumulate by reason of its gutters, a person is injured by the overflow upon his premises of water collected by the sewers, and brought to such premises, and which would not otherwise have invaded them, the city is liable for the damages. [Emphasis added.]
Similarly, Herro v. Chippewa Co. Rd. Comm'rs, 368 Mich. 263, 118 N.W.2d 271 (1962), involves a suit for a wrongful death in which the plaintiff's decedent died in a summer house, which had been upended and hurled into a ravine by rising floodwater after a particularly heavy rainfall. The decedent became trapped in the sand and drowned after the water rose slowly around her. The plaintiff alleged that the defendant, which had completed the installation of a culvert and the reinforcement of roads in the area twenty months before the drowning, *472 knowingly violated its duty to construct and maintain its roads and culverts to provide adequate drainage of accumulated rainwater to prevent flooding. The Supreme Court, finding that plaintiff had stated an actionable claim, overturned the lower court's grant of summary judgment for the defendant.
I believe that in each of these cases, the Supreme Court found some element of wrongful or tortious conduct by the defendant before establishing liability. Although the cases recognize that there is no governmental immunity when a plaintiff successfully pleads and proves a trespass-nuisance by a public defendant, none of these cases calls for strict liability for a municipal defendant based on the construction of a sewer system or other public works project.
The present case was sent to the jury for damages only. Liability on the part of defendant was presumed under the reasoning adopted by the majority. I would reverse the judgment for plaintiffs on the basis of the trial court's erroneous ruling that plaintiffs did not need to prove any wrongful or tortious conduct to establish defendant's liability. If defendant chooses to pursue an additional appeal, I would urge our Supreme Court to accept its application to resolve the apparent controversy concerning whether a public defendant can be held strictly liable for a trespass-nuisance or whether the plaintiff must establish some level of wrongdoing on the part of the defendant.
NOTES
[1]  A person who is not a governmental agency must intend to intrude upon the private property of another in order to be liable under a trespass theory. Cloverleaf, supra at 195, 540 N.W.2d 297. A private actor is not liable for a negligent intrusion onto the property of another. Id.
[2]  Unlike the dissent, we conclude that we are bound by the rule in Peterman. Even if the footnote in Peterman is dicta, we believe that the cases cited there bind us to the same rule. See Robinson, supra at 23-24, 19 N.W.2d 469. The trespass-nuisance exception to governmental immunity has its roots in the "Taking" Clause of the Michigan Constitution, Const. 1835, art. 1, § 19 through Const. 1963, art. 10, § 2. "Trespassory invasions that stopped short of being `takings' of property were considered actions for which governmental entities should not escape liability." Hadfield v. Oakland Co. Drain Comm'r, 430 Mich. 139, 155, 168-169, 422 N.W.2d 205 (1988) (Brickley, J.).
[3]  In most jurisdictions, the liability of a municipality for the damage caused by the clogging of a drain or sewer is predicated in the first instance upon its negligence. Anno: Municipality's liability for damage resulting from obstruction or clogging of drains or sewers, 59 A.L.R.2d 281, 301, § 7[a]. Professor Luke K. Cooperrider criticized the Court's decision in Robinson, supra, as blurring the "distinction between the intrusion that is the intended or necessary result of the defendant's act and that which is accidental." Cooperrider, The court, the legislature, and governmental tort liability in Michigan, 72 Mich. L. R. 187, 243 (1973).